Title: [Diary entry: 29 June 1791]
From: Washington, George
To: 

Wednesday 29th. The Deeds which remained unexecuted yesterday were signed to day and the Dowers of their respective wives  acknowledged according to Law. This being  accomplished, I called the Several subscribers together and made known to them the Spots on which I meant to place the buildings for the P. & Executive departments of the Government and for the Legislature of Do. A Plan  was also laid before them of the City in order to convey to them general ideas of the City—but they were told that some deviations from it  would take place—particularly in the diagonal Streets or avenues, which would not be so numerous; and in the removal of the Presidents house more westerly for the advantage of higher ground. They were also told that a Town house, or exchange wd. be placed on some convenient ground between the spots designed for the public buildgs. before mentioned. And it was with much pleasure that a general approbation of the measure seemed to pervade the whole. 